[image00001.jpg]


February 5, 2019


Matthew Kissner


Dear Matt:


On behalf of the Executive Compensation and Development Committee (“ECDC”) of
the Board of Directors, I am pleased to confirm our offer and your acceptance of
employment with John Wiley & Sons, Inc. as Group Executive Vice President.


As discussed, your employment date will be February 5, 2019. Your initial period
of employment will expire on April 30, 2022, with either party retaining the
right to terminate during that time. If your employment extends beyond this
period, new terms and conditions of employment will be negotiated.


Your salary will be $25,000 semi-monthly, equivalent to $600,000 annually.


Your September 2018 Chairman’s equity grant will vest fully in the regular
course in September 2019.


Beginning in fiscal year 2020 (“FY20”), you will be eligible to participate in
the Executive Annual Incentive Plan (“EAIP”), with a target incentive equal to
100% of your base salary, or $600,000. Payout will be based on achievement of
corporate financial goals and strategic milestones. All payouts under the EAIP
are in accordance with plan provisions.1


If the Company achieves or exceeds its FY19 annual incentive financial targets,
Brian will request the ECDC approve a bonus of $150,000 for you, payable in July
2019.


Beginning with the FY2020-22 performance cycle, which begins on May 1, 2019, you
will be
eligible to receive annual grants under the Company’s Executive Long-Term
Incentive Program (“ELTIP”). Your targeted long-term incentive is $800,000.
Currently, the ELTIP delivers sixty percent of the long-term value in the form
of target performance share units and forty percent in restricted share units
using the ten-day average stock price at time of grant. Restricted share units
vest one-third on each of the first, second and third fiscal years following
grant.
Performance share units earned are payable at the end of the three-year cycle,
based on achievement of corporate financial metrics for the cycle, currently
three-year cumulative EPS and three-year cumulative free cash flow. The payout
range is 50% for threshold level financial achievement and 150% for outstanding
level financial achievement. There is no payout of the performance share units
if financial performance is below the threshold level. All payouts under the
ELTIP are subject to and in accordance with plan provisions.


You will receive a one-time relocation payment of $30,000, payable within 30
days of hire, subject to taxes and other withholding.


All compensation is subject to withholding and payroll taxes.


As an executive officer, your compensation is based upon the recommendation of
the President and CEO, and subject to approval by the Executive Compensation and
Development Committee of the Board of Directors.  During the term of your
employment you shall be entitled to all rights of similarly situated Company
executives to an annual review of your compensation, and where appropriate, an
increase to your compensation.


You will be eligible to participate in Wiley's benefits plans in accordance with
Company policy.


While we look forward to a mutually beneficial relationship, your employment is
"at-will." This offer letter does not guarantee any employment duration;
however, should your employment be involuntarily terminated without Cause or due
to Constructive Discharge during your first three years of employment, you will
receive for any ELTIP grants where you have completed at least one year of
service: accelerated vesting of any outstanding restricted share units and full
participation for performance share units, with payout based on actual
performance. You will not be eligible for severance under the Executive
Severance Plan, or any other Company severance program during your first three
years of employment.


Matt, I know that you will continue to contribute significantly to the success
of the Company, and I look forward to working with you in this role.


Please sign and return this letter, and the Agreements and Restrictive Covenants
document, to me on or before February 6.


Sincerely, Acknowledged and Agreed:
/s/ Archana Singh                                /s/ Matthew Kissner


Archana Singh
EVP & Chief Human Resources Officer
Date: February 5, 2019                              Matthew Kissner



--------------------------------------------------------------------------------

1 In the event any terms of this Offer Letter and attached Agreements and
Restrictive Covenants (“Agreement”) conflict with any terms of the plan
provisions, the terms contained herein and/or the Agreement shall prevail.

--------------------------------------------------------------------------------





Agreements and Restrictive Covenants


Definitions


For purposes of the attached letter, the following definitions shall apply:


“Cause” means (A) your refusal or willful and continued failure to substantially
perform your material duties to the best of your ability under this letter (for
reasons other than death or disability), in any such case after written notice
thereof; (B) your gross negligence in the performance of your material duties
under this letter; (C) any act of fraud, misappropriation, material dishonesty,
embezzlement, willful misconduct or similar conduct; (D) your conviction of or
plea of guilty or nolo contendere to a felony or any crime involving moral
turpitude; or (E) your material and willful violation of any of the Company’s
reasonable rules, regulations, policies, directions and restrictions.  The
Company will provide you with written notice which describes the circumstances
it relies on for termination of employment for any of the foregoing reasons.  If
the alleged reason for termination is based on sections (A), (B), or (E), you
shall have 60 days to remedy the situation.


“Constructive Discharge” means: (A) any material failure by the Company to
fulfill its obligations under this letter (including, without limitation, any
reduction of base salary, as the same may be increased during your employment,
or other material element of compensation);
(B) a material and adverse change to, or a material reduction of, your duties
and responsibilities to the Company; or (C) the relocation of your primary
office to any location more than fifty (50) miles from the Company’s principal
executive offices, resulting in a materially longer commute for you. You will
provide the Company a written notice which describes the circumstances being
relied upon for all terminations of employment by you resulting from any
circumstances claimed to be a constructive discharge within thirty (30) days
after the event giving rise to the notice. The Company will have thirty (30)
days after receipt of such notice to remedy the situation prior to your
termination of employment due to a constructive discharge, and you must resign
no later than thirty (30) days after the end of such 30-day period.


Business Expenses


The Company will reimburse you for all reasonable travel and other expenses
incurred by you in connection with the performance of your duties and
obligations under this letter, including attendance at industry and other
relevant conferences. You will comply with such limitations and reporting
requirements with respect to expenses as may be established by Company from time
to time and will promptly provide all appropriate and requested documentation in
connection with such expenses.

--------------------------------------------------------------------------------





Indemnification


The Company will indemnify you to the fullest extent permitted by the laws of
the state of the Company’s incorporation in effect at that time, or the
certificate of incorporation and by-laws of the Company, whichever affords you
the greater protection.


Intellectual Property Rights


You hereby confirm that inventions, trade secrets and other work product
produced by you or with your participation during the term of your employment
with Wiley, in any form other than those (if any) in connection with your
permitted outside activities (collectively the “Work
Product”) shall be deemed work for hire on behalf of Wiley and you agree that
Wiley shall be the sole owner of the Work Product, and all underlying rights
therein, in all media now known or hereinafter devised, throughout the universe
and in perpetuity without any further obligations to you. If the Work Product,
or any portion thereof, is deemed not to be Work for Hire, you hereby
irrevocably convey, transfer and assign to Wiley, all rights, in all media now
known or hereinafter devised, throughout the universe and in perpetuity, in and
to the Work Product, including without limitation, all of your right, title and
interest in the copyrights and patents thereto, free and clear of all liens and
other encumbrances. You shall make such applications, sign such papers
(including without limitation assignments), take all rightful oaths, and perform
all acts as may be reasonably requested, during or after the term of your
employment, with respect to evidencing ownership of the Work Product. You shall
assist Wiley to obtain any registrations covering Work Product assigned
hereunder to Wiley and you hereby irrevocably designate and appoint Wiley and
its duly authorized officers and agents as your attorney in fact, to act for and
in your behalf and stead, to execute and further the prosecution and issuance of
registrations thereon with the same legal force and effect as if executed by
you.


Protection of Confidential Information


You acknowledge that during the course of employment with Wiley, you may be
privy to certain confidential information which may be communicated to you
verbally or in writing in your capacity as an officer or director of Wiley, its
subsidiaries or affiliates, relating to Wiley, its businesses, its customers,
trade secrets, know-how, inventions, techniques, processes, algorithms, software
programs, hardware designs, schematics, designs, contracts, customer lists,
financial information, sales and marketing plans, business plans and
information, products, current and potential business partners, customers or
other third parties (collectively, “Third
Parties”), or other information which is not known to the public, and which may
include material developed by you. You acknowledge that all such information is
and shall be deemed to be “Confidential Information” belonging to Wiley or Third
Parties. You agree to protect such Confidential Information from disclosure with
the same degree of care that you normally use to

--------------------------------------------------------------------------------





protect your own confidential information, but not less than reasonable care,
shall not divulge any such Confidential Information to anyone and shall not make
use of the same without prior written consent of Wiley. All Confidential
Information is and shall remain the property of Wiley (or the applicable Third
Party), and you shall not acquire any rights therein. At the conclusion of your
employment by Wiley, you shall promptly return all Wiley materials, including
Confidential Information, in your possession and shall not retain any copies of
any such material. In addition, both parties agree that this agreement is
confidential and that neither of us shall disclose its contents to others
without the other’s prior approval.


Business Opportunities


Should your role with Wiley expose you to business opportunities that might be
attractive to Wiley as well as to others (including yourself), you agree to give
Wiley consideration of any opportunity before you allow others to consider the
opportunity.


Non-Compete, Non-Solicitation


During your employment with Wiley, you have and shall become familiar with
Wiley’s trade secrets, information related to the operations, products and
services of the Wiley, and with other Confidential Information concerning Wiley,
its affiliates and companies acquired by Wiley. Therefore, during your
employment period and for a period of one year thereafter, you agree that you
shall not directly or indirectly own any interest in, manage, control,
participate in, consult with, or render services for any company or individual
that materially competes with Wiley, without first notifying and obtaining
consent from Wiley’s General Counsel, which shall not be unduly withheld;
provided, however, that it shall not be a violation hereof for you to own and
manage the interests held by you prior to your employment with Wiley as
separately previously disclosed to Wiley or to have beneficial ownership of less
than 1% of the outstanding amount of any class of securities listed on a
national or foreign securities exchange or an inter-dealer quotation system.


During your employment and for a period of one year thereafter, you agree that
you shall not directly, or indirectly through another entity, (i) induce or
attempt to induce any employee of Wiley or any affiliate to leave the employ of
Wiley or such affiliate, or in any way interfere with the relationship between
Wiley or any affiliate and any employee thereof, (ii) hire any person who was an
employee of Wiley or any affiliate at any time during the one year period prior
to termination of your employment with Wiley or (iii) induce or attempt to
induce any customer, supplier, licensee, licensor, franchisee or other business
relation of Wiley or any affiliate to cease doing business with Wiley or such
affiliate, or in any way interfere with the relationship between any such
customer, supplier, licensee, licensor, franchisee or business relation and
Wiley or any affiliate (including, without limitation, making any negative
statements or communications about Wiley or its affiliates).


You agree that during the term of your employment with Wiley, you will devote
full time to the business of Wiley and will not engage in any activity that
conflicts with your obligations to Wiley. Nothing in this letter shall preclude
you from engaging, consistent with your duties and responsibilities hereunder,
in charitable and community affairs or from maintaining (after a short
transition period for you to exit the balance of your director positions) your
directorship in one of the private companies on whose board you presently sit,
provided that (a) such company directorship is made known to Wiley and approved
prior to the execution of this Offer Letter and (b) such service does not
include a material time commitment that impacts on your time and duties at
Wiley.


Representations


You hereby represent and warrant that: (a) you have the right to enter into this
Agreement, to grant the rights granted in this Agreement and to perform fully
all their obligations under this Agreement. No consent of any other person or
entity is necessary for you to enter into and fully perform this Agreement and
you have not done and shall not do any act and have not made and shall not make
any grant, assignment or agreement which shall or would likely conflict or
interfere with the complete enjoyment of all of Wiley’s rights under this
Agreement; (b) the material contributed by you, including without limitation,
any Work Product, (i) shall not violate or infringe in any way upon the rights
of others, including, without limitation, any copyright, patent, trademark or
other proprietary right or the right of privacy or publicity, (ii) shall not
contain any libelous, obscene or other unlawful matter, and (iii) shall not
violate any applicable law.


Modification


It is the intention of the parties to make these restrictive covenants and
agreements binding to the fullest extent permitted under existing applicable
laws. In the event that any part of any of these restrictive covenants and
agreements is determined by a court of law of competent jurisdiction to be
overly broad or too long in duration or otherwise objectionable, thereby making
the covenants unenforceable, the parties hereto agree, and it is their desire,
that such a court shall substitute a reasonable judicial enforceable limitation
in place of the offensive part of the covenant, and that as so modified the
covenant shall be as fully enforceable as if set forth herein by the parties
themselves in the modified form.

--------------------------------------------------------------------------------





Miscellaneous


This Offer Letter and any and all related issues – including but not limited to
interpretation, enforcement, and performance – shall be governed by the laws of
the State of New York, without reference to the conflicts of law provisions
thereof.


General


This document, those documents expressly referred to herein and other documents
of even date herewith embody the complete agreement and understanding among the
parties and supersede and preempt any prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way.
This document may be signed in one or more counterparts, each of which once
signed shall be deemed to be an original. All such counterparts together shall
constitute one and the same instrument.


For Wiley




By:  /s/ Archana Singh                             /s/ Matthew Kissner 
Archana Singh Matthew Kissner
EVP & Chief Human Resources Officer




February 5, 2019                                 2/5/19
Date         Date